Case 19-10740     Doc 6     Filed 03/13/19       Entered 03/13/19 17:59:45     Desc Main
                               Document          Page 1 of 2




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


                                             ¦
IN RE:                                       ¦
         JOSEPH A VAUDO                      ¦
                                             ¦              Chapter 13
                      Debtor                 ¦              Case No. 19-10740
                                             ¦
                                             ¦

             NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

To: The Clerk of Court and all Parties:

PLEASE TAKE NOTICE that, pursuant to Bankruptcy Rule 2002 and Local Rule 9010-3

the undersigned enters his appearance on behalf of ANTHONY PREVETT as a creditor

and/or party in interest herein, and requests that Notices of all matters in the case be

served upon its attorneys, as follows:

                               Robert P. Jachowicz
                    Mayer, Antonellis, Jachowicz & Haranas, LLP
                               439 Worcester Road
                          Framingham, MA 01701-0966
                      Telephone No. (508) 620-0140, Ext. 12
                             Fax No. (508) 875-7728
                        Email: rjachowicz@hkwg.com


Request is hereby also made for service of copies of all pleadings, including but not
limited to, Motions, Orders and Notice of all hearings or other pleadings, relating to any
issue which may be raised in the above captioned case.

Dated: March 13, 2019

                                             /s/ Robert P. Jachowicz
                                             Robert P. Jachowicz, BBO No. 248380
                                             Email:    rjachowicz@hkwg.com
Case 19-10740       Doc 6    Filed 03/13/19       Entered 03/13/19 17:59:45    Desc Main
                                Document          Page 2 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


                                              ¦
IN RE:                                        ¦
         JOSEPH A VAUDO                       ¦
                                              ¦              Chapter 13
                       Debtor                 ¦              Case No. 19-10740
                                              ¦
                                              ¦

                               CERTIFICATE OF SERVICE

         I, Robert P. Jachowicz, hereby certify that on March 13, 2019 a copy of the

foregoing Notice of Appearance was served on the following parties whose names

appear below by ECF, unless otherwise indicated.


   •     Carolyn Bankowski-13-12 13trustee@ch13boston.com
   •     Peter M. Daigle pmdaigleesq@yahoo.com,
         daiglelawoffices@gmail.com;r43947@notify.bestcase.com
   •     John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV

Manual Notice List

         None




                                              /s/ Robert P. Jachowicz
                                              Robert P. Jachowicz, BBO No. 248380
                                              Email:    rjachowicz@hkwg.com
